Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method for controlling devices to present content in a smart home system, comprising: determining content to be presented by a cloud, based on changes in user application scenarios and usage status, in response to a content request occurring; a method for controlling device to present content in a smart home system, comprising: reporting content to be presented to a cloud in response to a content request event occurring; or an apparatus for controlling devices to present content in a smart home system, comprising: memory storing processor-executable instructions; a processor configured to: determine content to be presented, based on changes in user application scenarios and usage status, in response to a content request event occurring, and determine a content presentation form supported by a current presentation device based on its own presentation capability, among various content presentation forms including video playing and7U.S. Pat. Appl. Ser. No.: 16/885,130 Attorney Docket No. ZLP2000587CN-USaudio playing; and provide corresponding presentation content to the current presentation device in accordance with the determined presentation form, wherein the processor is further configured to: set in advance, based on various application scenarios where users are located, at least one of content presentation forms corresponding to the application scenarios, and establish a list of the content presentation forms corresponding to the application scenarios; and determine in advance the presentation content based on the list of content presentation forms, and directly issuing, by the cloud, the determined presentation content to the presentation device by using calculation capability of the cloud (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claims 1, 9, and 12.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 30, 2022